   Case 2:20-cv-02367-WJM-MF Document 12 Filed 08/03/20 Page 1 of 2 PageID: 78


                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

 ALLIED VISION GROUP, INC.,

                 Plaintiff,
                                                                        20-cv-2367
         V.
                                                                        OPINION
 JOEL LEFKOWITZ, et at.,

                 Defendants.

       WILLIAM J. MARTINI, U.S.D.J.:
       This matter arises out of a contract for goods and services between Plaintiff Allied Vision
Group, Inc. (“Plaintiff’) and Defendants Provision Supply, LLC, Envision Eye Care, Inc., and
Envision Options, Inc. (“Corporate Defendants”), guaranteed by their principal and president,
Defendant Joel Lefkowitz (with Corporate Defendants, “Defendants”). The matter comes before
the Court on Plaintiffs motion for default judgment. ECF No. 11. For the reasons set forth
below, the motion is GRANTED.
  I.          BACKGROUND
       According to the Verified Complaint, ECF No.1, Plaintiff agreed to provide goods and
services to the Corporate Defendants, which operate a “web-based business selling eyewear
products.” Cornpl. ¶J 3, 5. Lefkowitz was the principal and president of the Corporate
Defendants and signed two personal guarantee and indemnification contracts for their benefit.
Id. ¶J 7-8. The second guarantee specifically acknowledged a debt of $3,224,117.19 as of
February 14, 2019. Id. Ex. B. It specified that “the outstanding note receivable will also incur
a 2% monthly charge.” Id.
       On November 25, 2019, the Corporate Defendants executed deeds of assignment, naming
their assignee as a Newark-based attorney (“Assignee”). Id. ¶ 10. The next day, deeds for
Corporate Defendants were recorded in Bergen County, transferring their assets to another
company, EZContacts. Id. ¶ 11. On December 23, Plaintiff made a formal demand on Le&owitz
for payment, but did not receive a response. Id. ¶ 14. On February 5, 2020,’ Plaintiff filed proofs
of claim through the office of the Assignee. Id. ¶ 15. On February 14, a state court approved
the sale of Corporate Defendants’ assets for $5,760,000 to EZContacts. Id. ¶ 16. Plaintiff
believes that “substantially all of the proceeds     . are to be distributed to ZBPLH Alliance
                                                         .   .



Group, LLC, which alleges to hold a $7,169,720.22 secured claim against all assets.” Id. ¶ 17.




 The Complaint states 2019, but the Court suspects this was in error given the order of allegations.
Regardless, the order of events does not impact the result.

                                                 1
       Case 2:20-cv-02367-WJM-MF Document 12 Filed 08/03/20 Page 2 of 2 PageID: 79


      Plaintiff filed suit on March 4, 2020, and completed service by May 4. ECF Nos. 1-6.
On June 10, 2020, Plaintiff requested, and was granted, clerk’s entries of default against
Defendants. On July 10, Plaintiff filed the present motion for default judgment.
 II.           JURISDICTION
       The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1332.
The Court has personal jurisdiction over the Corporate Defendants because their principal place
of business is in New Jersey. Compi. ¶J 4-6. Le&owitz, as principal and president of New
Jersey-based businesses, is also subject to the Court’s jurisdiction. Id. ¶ 4; Metcalfr v.
Renaissance Marine, Inc., 566 F.3d 324, 334 (3d Cir. 2009) (discussing specific jurisdiction).
III.           DISCUSSION
          A.     Legal Standard
       To enter a default judgment, the Court must determine whether a sufficient cause of action
has been stated, taking as true the factual allegations of the Complaint. Super 8 Worldwide, Inc.
v. RiyaHosp. Grp., Inc., 14-cv-04527, 2015 WL 3755039, at *1 (D.N.J. June 16, 2015). “Once
a cause of action has been established, the district courts must make explicit factual findings as
to three factors: (1) whether the party subject to default has a meritorious defense, (2) the
prejudice suffered by the party seeking default, and (3) the culpability of the party subject to
default.” Id. Further, plaintiffs must evidence their right to damages. See Comdyne I, Inc. v.
Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).
          B.     Plaintiff Has Stated a Cause of Action
        Plaintiff states a cause of action for breach of contract. To state a claim, Plaintiff must
allege “(1) a contract between the parties; (2) a breach of that contract; (3) damages flowing
therefrom; and (4) that the party stating the claim performed its own contractual obligations.”
Frederico v. Home Depot, 507 F.3d 188, 203 (3d Cir. 2007). The Verified Complaint includes
all four elements. Compi. ¶ 5-9, 14 (contract, breach, damages, and perfonnance by Plaintiff).
       As to the remaining factors, (1) there is no indication that Defendants have a meritorious
defense, (2) Plaintiff has suffered significant prejudice, as significant amounts remain owed and,
relevant to both factor two and (3) Defendants have completely refused to engage with Plaintiff.
Plaintiffs have evidenced their right to damages, as Le&owitz’s second guarantee
acknowledged the amount owed on February 19, 2019. See Compl. Ex. B.
IV.            CONCLUSION
    For the reasons set forth above, Plaintiffs motion for default judgment, ECF No. 11, is
GRANTED. An appropriate order follows.




Date: August      S      ,   2020            AMATI!.S.D.J.
